212 F.2d 793
TENNESSEE CENTRAL RAILWAY COMPANY, Appellant,v.Newton E. BROWN, Appellee.
No. 11947.
United States Court of Appeals Sixth Circuit.
April 21, 1954.

Appeal from the United States District Court, for the Middle District of Tennessee; Davies, Judge.
Martin & Cochran, Nashville, Tenn., for appellant.
Ward Hudgins, Nashville, Tenn., J. Donald Dinning, Louisville, Ky., for appellee.
Before ALLEN, Circuit Judge, and GOURLEY and STARR, District Judges.
PER CURIAM.


1
Judgment was entered on jury verdict for appellee, and the Railway Company appeals from the District Court's denial of its motion for judgment notwithstanding the verdict or, in the alternative, for a new trial.


2
Upon consideration of the record, briefs, and oral arguments, we find no error in the charge of the court, and we find there was substantial evidence supporting the jury's verdict. Wherefore, the judgment is affirmed.